Citation Nr: 0607293	
Decision Date: 03/14/06    Archive Date: 03/23/06

DOCKET NO.  03-29 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from January 1943 to January 
1946.  He died in June 2002.  The appellant claims as the 
veteran's surviving spouse.

This matter comes before the Board of Veteran's Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran died in June 2002.  The death certificate 
lists the immediate causes of death as septic shock and 
fungal bacteremia, the underlying cause being acute 
myelogenous leukemia.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Leukemia was not demonstrated during the veteran's active 
service or for many years thereafter.

4.  The veteran did not participate in a "radiation risk 
activity".

5.  A service-connected disability did not play a material 
role in the veteran's death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.

6.  The veteran was not in receipt of or entitled to receive 
a 100 percent evaluation prior to death.




CONCLUSIONS OF LAW

1.  Leukemia was not incurred in or aggravated by service and 
may not be presumed to have been incurred in wartime service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.307, 3.309 (2005).

2.  A service-connected disability did not cause or 
contribute substantially or materially in causing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 
(2005).  

3.  The criteria for benefits under 38 U.S.C.A. § 1318 are 
not met.  38 U.S.C.A. § 1318 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of her claims, the appellant was notified of 
the evidence and information required to substantiate them.  
A Statement of the Case issued in July 2003 provided notice 
to the appellant of the evidence necessary to support her 
claim.  A supplemental statement of the case dated in 
December 2005 also provided notice to the appellant of the 
evidence of record regarding her claim, and why this evidence 
was insufficient to award the benefit sought.  

Moreover, letters dated in August 2002, September 2002, and 
October 2005 also instructed appellant regarding the evidence 
necessary to substantiate her claim and requested that she 
identify evidence in support of it.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, private and VA treatment records have been 
obtained and associated with the record.  The National 
Personnel Records Center has been requested to provide all 
records pertaining to the veteran's service, but reports that 
such records are fire related.  The appellant has not 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  In fact, in a 
December 2005 statement, she related that she had no 
additional evidence to furnish in support of her claim.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.

The Board notes that the National Personnel Records Center 
has reported that the veteran's records may have been lost in 
a fire at that facility.  The United States Court of Appeals 
for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule where applicable.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis below has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Malignancy may be presumed to have been incurred in service 
if it is manifest to a degree of 10 percent within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

In this case the appellant alleges that the veteran was 
exposed to radiation from the atomic bombs dropped at 
Hiroshima and Nagasaki, and that his leukemia resulted from 
such exposure.  The Board notes that leukemia is a type of 
cancer subject to presumptive service connection under 38 
C.F.R. § 3.309(d).  

The available service records include a certificate of 
meritorious service signed by the veteran's commander.  It 
indicates that the veteran served with the 544th Engineer 
Boat and Shore Regiment from February 16, 1943 until his 
return to the United States to be discharged in January 1946.  
The veteran was classified as an amphibious truck driver.  He 
went to New Guinea, The Solomon Islands, and the Philippines.  
He landed with the first troops ashore at Wakayama, Japan, in 
September 1945.  

Private treatment records show that the veteran was treated 
for severe myelodysplasia syndrome at various times in early 
2002.  A May 2002 VA treatment note indicates myelodysplastic 
syndrome since 1996.

Records from the M.D. Anderson Cancer Center show that the 
veteran was hospitalized in June 2002 with acute myelogenous 
leukemia.  He was eventually transferred to the intensive 
care unit with multiple organ failure, altered mental status, 
and respiratory distress.  He subsequently died.  The death 
certificate indicates that the immediate causes of death were 
septic shock and fungal bacteremia, the underlying cause 
being acute myelogenous leukemia.

In a November 2002 statement, the appellant indicated that 
the veteran's private physician had told him that at some 
time in his life he had been exposed to a strong chemical or 
radiation.  She noted that the veteran had been in Japan for 
three months during the time the atomic bombs were dropped.  

On a National Archives Form dated in November 2002, the 
appellant indicated that the veteran was not ill or injured 
during service, and that he received no treatment during his 
service years.  She essentially reiterated the information 
provided in the available service records, including the 
certificate of meritorious service.  

With her August 2003 substantive appeal, the appellant 
submitted a statement in which she argued that the only time 
the veteran could have been exposed to radiation was during 
his service.  She contended that the fallout from the atomic 
bombs covered many miles and was carried by the winds over a 
large area.  She argued that even though the records did not 
specifically show that the veteran was not within 10 miles of 
Hiroshima or Nagasaki during the specified period, he could 
still have been exposed because his work as an open 
amphibious vehicle driver left him exposed to the elements.  

In a September 2003 electronic message to the appellant, a 
physician who had consulted in the veteran's case indicated 
that myelodysplastic syndrome was not an uncommon disease in 
the United States and that its probable causes were 
impossible to pinpoint.  He noted that most cancers do not 
have a single cause. The incidence of MDS was higher in 
people who had been exposed to the atomic bomb.  He indicated 
that he could not determine whether the veteran was exposed 
to radiation, and if so, the dose of radiation to which he 
was exposed.  He indicated that there were thousands of 
patients with myelodysplastic syndrome who had no clear cause 
or exposure, and thousands of individuals exposed to 
radiation that do not develop the disease.  

In November 2005 the appellant submitted a Radiation Risk 
Activity Information Sheet.  She alleged exposure during June 
1945 to January 1946, as a result of the events at Hiroshima 
and Nagasaki in August 1945.  She alleged that the veteran 
had experienced smoke and dust, as well as a change in wind 
direction.  

In February 2006 the National Personnel Records Center (NPRC) 
responded to the RO's request for records of the veteran's 
exposure to radiation.  The NPRC responded that the request 
was fire-related and that the type of material requested 
could not be reconstructed.  Service medical records and 
Surgeon General records were also noted to be fire-related.  

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" status include leukemia.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d). "Radiation- 
exposed veteran" status is shown by showing participation in 
a "radiation-risk activity".  38 C.F.R. § 3.309(d)(3).  There 
are three prescribed radiation-risk activities: (i) Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii) The occupation of Hiroshima or 
Nagasaki, Japan, by the United States forces during the 
period beginning on August 6, 1945 and ending on July 1, 
1946; and (iii) Internment as a prisoner of war in Japan 
during World War II.  Id.

The term "occupation of Hiroshima and Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure, or 
deactivation and conversion of war plants or materials.  38 
C.F.R. § 3.309(d)(3)(vi).  

The veteran suffered from leukemia prior to his death, and 
the death certificate indicates that the underlying cause of 
the veteran's fatal conditions was acute myelogenous 
leukemia.   However, for the presumption of service 
connection for leukemia under 38 U.S.C.A. § 1112 to operate, 
the appellant must show participation in a "radiation-risk 
activity" during service.  Id.  The evidence indicates that 
the veteran did not participate in a "radiation-risk 
activity" as set out by the regulation during service.  The 
military records show that the veteran was in Japan from 
September 1945 until he departed for the United States in 
December 1945.  However, the record states only that the 
veteran was in Wakayama, Japan.  There is no indication that 
he was at or within 10 miles of the city limits of either 
Hiroshima or Nagasaki.  

Exposure to radiation in service is also a prerequisite to a 
successful claim pursuant to 38 C.F.R. § 3.311(b).  The 
evidence indicates that the veteran was not exposed to 
radiation in service as the appellant claims.  Although the 
RO has made various requests for records pertaining to the 
veteran, the NPRC has responded that the veteran's records 
are fire-related and that the information pertaining to 
radiation exposure cannot be reconstructed.  The record 
establishes that the veteran was not exposed to radiation.  
See 38 C.F.R. § 3.311.  The department does not have a dose 
estimate and an independent dose estimate has not been 
provided.  Therefore, further development under this section 
is not warranted.

Finally, the Board has concluded that service connection on a 
direct basis is also not warranted.  There is no competent 
evidence of the fatal disease process during service or 
within one year of separation from service.  38 U.S.C.A. 
§ 1101, 1112, 1113; 38 C.F.R. § 3.303, 3.307, 3.309.  In this 
regard the Board notes that the first evidence of a blood 
disorder, myelodysplastic syndrome, dates to 1996, 
approximately 50 years after the veteran's discharge from 
service.  The veteran did not develop leukemia until 2002.  
There is no evidence providing a relationship between any 
incident of the veteran's service and his leukemia.  
Accordingly, service connection is not oterwise warranted.

In light of the above discussion, the Board has determined 
that service connection is not warranted for leukemia.  As 
such, service connection for the cause of the veteran's death 
must be denied.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Dependency and Indemnity Compensation

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

In this case, the Board notes that the veteran was not in 
receipt of service connected benefits for any disability 
during his lifetime.  The Board has also determined that 
service connection for leukemia is not warranted.  
Furthermore, the veteran had not filed a claim for any 
compensation benefit during his lifetime.  Even if the 
veteran had filed such a claim, there is no evidence that the 
fatal disease process or any other 100 percent disability had 
been present for a period of 10 years prior to death.  Thus 
there is no theoretical entitlement.  Therefore, the 
appellant's claim of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C. § 1318 
fails.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C. § 1318 is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


